Circuit Court for Carroll County
Case No. 03-C-08-012713
Argued: 3/2/15




                                   IN THE COURT OF APPEALS OF MARYLAND



                                                 No. 92


                                          September Term, 2014



                                           KATHY FULLER, et al.


                                                  v.


                                   REPUBLICAN CENTRAL COMMITTEE     OF
                                   CARROLL COUNTY, MARYLAND




                                       Barbera, C.J.
                                       Harrell
                                       Battaglia
                                       Greene
                                       Adkins
                                       McDonald
                                       Watts,

                                                          JJ.



                                          PER CURIAM ORDER



                                        Filed: March 2, 2015
KATHY FULLER, et al.                *     IN THE


                                    *     COURT OF APPEALS


          v.                        *     OF MARYLAND


                                    *     No. 92


REPUBLICAN CENTRAL COMMITTEE        *     September Term, 2014
OF CARROLL COUNTY, MARYLAND


                           PER CURIAM ORDER


     For reasons to be stated in an opinion later to be filed, it

is this 2nd day of March, 2015,



     ORDERED,   by   the    Court   of   Appeals   of   Maryland,   that the

judgment of the Circuit Court for Carroll County be, and it is

hereby, affirmed, and it is further



     ORDERED, that the temporary restraining Order issued in this

Court be, and it is hereby, lifted, and it is further



     ORDERED, costs in this Court to be paid by Appellants.




                                           /s/ Mary Ellen Barbera
                                                    Chief Judge